Exhibit 24.1 Power of Attorney Each of the undersigned hereby constitutes and appoints T. Michael Ansley and David G. Burke, and each of them, with full power to act and with full power of substitution and resubstitution, his true and lawful attorneys-in-fact with full power to execute in his name and on his behalf in his capacity as a director or officer or both, as the case may be, of Diversified Restaurant Holdings, Inc., a Nevada corporation (the “Company”) a Registration Statement on Form S-1 (the “Registration Statement”) and any and all amendments to the Registration Statement for the purpose of registering under the Securities Act of 1933, as amended (the “Securities Act”), shares of the Company’s common stock, par value $0.0001 per share, including post-effective amendments to such Registration Statement, and to sign any and all additional registration statements relating to the same offering of securities as the Company’s Registration Statement that are filed pursuant to the requirements of the Securities Act, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, and hereby ratifies and confirms that such attorneys-in-fact, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue thereof. /s/ T. Michael Ansley T. Michael Ansley /s/ David G. Burke David G. Burke /s/ Jay Alan Dusenberry Jay Alan Dusenberry /s/ Philip Friedman Philip Friedman /s/ David Ligotti David Ligotti /s/ Joseph M. Nowicki Joseph M. Nowicki /s/ Gregory J. Stevens Gregory J. Stevens Dated: March 12, 2013
